DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following action is in response to the amendment and remarks of 11/24/2021.

By the amendment of 11/24/2021, claims 1, 5, 9, 13, 15 and 19 have been amended. Claim 22 has been newly added. Claim 6 has been canceled. Claims 1, 3-5, 7-9, 11-15 and 17-22 are pending and have been considered below. 

Response to Arguments
Applicant’s arguments (Remarks 11/24/2021 pages 9-11), with respect to the rejections of claims 1, 9 and 15 under 35 USC 102 by Anttila have been fully considered and are persuasive in light of the amendment.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Vincent et al. (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11-15 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anttila (US 9,582,937 filed 01/02/2008 and published 02/28/2017, previously presented) in view of Vincent et al., “Real Estate Icon Placement”, IP.com Number IPCOM000169417D, 04/15/2008, copyright Motorola Inc. 2008, pages 1-3, hereafter “Vincent”.

Regarding claim 1, Anttila discloses a method, comprising: 
at an electronic device in communication with a display and one or more input devices (Fig. 1, col 3-col 7: description of known mobile terminal/device): 
determining a context of the electronic device based on at least a location of the electronic device (Fig. 3 310, col 9 lines 46-53, col 10 lines 42-67: current field of view determined based on device location information and orientation information, col 14 lines 1-27: further including range control context, col 10 lines 19-41: further including category context filtering); 

in accordance with a determination that the context of the electronic device meets a first set of criteria (col 11 lines 1-19: current field of view of electronic device meets a first set of criteria including at least the object location information): 
concurrently displaying, on the display (Fig. 4c):
a first user interface object associated with a first entity (col 11 lines 1-19, Fig. 4c 460, col 13 lines 16-18: first object 410 is within the current field of view and user interface object 460 is displayed on the display 445); and
a plurality of respective user interface objects including a third user interface object (Fig. 4c, col 13 lines 16-35: plural UI objects displayed) that when activated causes the electronic device to display an application user interface corresponding to the third user interface (col 13 lines 54-67: example applied to selection of other object 450, each object has set of corresponding actions associated with it), wherein the application user interface is different from a displayed user interface (Fig. 4d); 
receiving, via the one or more input devices, an indication of a selection of the first user interface object associated with the first entity (Fig. 4d, col 13 lines 54-67: user selection of interface object 460); and 
in response to receiving the indication of the selection of the first user interface object associated with the first entity, displaying, on the display, information associated with the first entity (Fig. 4d, col 13 lines 64-67: additional information 480 is displayed in response to selection); 

in accordance with a determination that the context of the electronic device meets a second set of criteria (Fig. 4e, col 14 lines 1-27: additional context criteria includes a range, changing range removes objects not within range from display or adds objects to the display): 
displaying, on the display, a second user interface object associated with a second entity (col 14 lines 1-27); 
receiving, via the one or more input devices, an indication of a selection of the second user interface object associated with the second entity (col 13 lines 54-67: selectable objects); and 
in response to receiving the indication of the selection of the second user interface object associated with the second entity, displaying, on the display, information associated with the second entity (col 13 lines 64-67: additional information 480 is displayed in response to selection).
While Anttila discloses concurrently displaying the first and third user interface object and that the displayed application interface is different from the displayed interface as above, Anttila fails to explicitly disclose that the concurrent display is on a home screen of the interface that is different from an application user interface displayed on activation of the third user interface object.
Vincent discloses a method for contextual display of icons on a device interface (page 2 paragraph 1: “A business method for generating revenue from the placement of icons and other application launch points based upon user context is developed within this paper.”), an analogous art to 

Regarding claim 3, Anttila and Vincent disclose the  method of claim 1, and Anttila further discloses wherein: 
the first set of criteria comprise determining that a location of the electronic device is within a threshold distance of a location of the first entity (col 14 lines 1-27).  

Regarding claim 4, Anttila and Vincent disclose the method of claim 1, and Anttila further discloses wherein: 
the first set of criteria comprise determining that a setting is active on the electronic device (col 10 lines 19-40), wherein the setting enables the electronic device to display the first user interface 

Regarding claim 5, Anttila and Vincent disclose the method of claim 1, and Anttila further discloses wherein: 
displaying the information associated with the first entity comprises displaying the information associated with the first entity in a first user interface of the electronic device, different from the application user interface (Fig. 4d, col 13 lines 54-67: each interface object displays information for selection of actions associated with that particular object).

Regarding claim 7, Anttila and Vincent disclose the method of claim 1, and Anttila further discloses wherein: 
displaying the first user interface object associated with the first entity comprises displaying the first user interface object in a region of a user interface presented on the electronic device that is dedicated for temporary user interface objects (Fig. 4c 445, col 12 lines 55-67).  

Regarding claim 8, Anttila and Vincent disclose the method of claim 1, and Anttila further discloses wherein the first user interface object is a first temporary icon and the second user interface object is a second temporary icon (col 13 lines 1-35: live view, col 14 lines 21-27: objects are removed when no longer meeting criteria).

Regarding claims 9, 11-13 and 14, claims 9, 11-13 and 14 recite limitations similar to claims 1, 3-5 and 7, respectively, and are similarly rejected.

Regarding claims 15, 17-19 and 20, claims 15, 17-19 and 20 recite limitations similar to claims 1, 3-5 and 7, respectively, and are similarly rejected.

Regarding claim 21, Anttila and Vincent disclose the method of claim 1, and Anttila further discloses:
	while displaying the second user interface object, in accordance with a determination that the context of the electronic device no longer meets the second set of criteria, ceasing the display of the second user interface object (Fig. 4e, col 14 lines 1-27: additional context criteria includes a range, changing range removes objects not within range from display).

Regarding claim 22, Anttila and Vincent disclose the method of claim 1, and Anttila further discloses:
	in accordance with the determination that the context of the electronic device meets the second set of criteria (col 14 lines 1-27):
		the second user interface object associated with the second entity is concurrently displayed with the plurality of respective user interface objects (Fig. 4e, col 14 lines 1-27: icons 488, 490, 455 all displayed concurrently) in the home screen user interface of the electronic device of Anttila and Vincent (previously established in combination presented for parent claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179